In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00241-CR
                                                ______________________________
 
 
                         QUINCY WELLINGTON JACKSON,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 188th
Judicial District Court
                                                             Gregg County, Texas
                                                          Trial Court
No. 37052-A
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Quincy
Wellington Jackson filed a notice of appeal December 16, 2009, “on errors
raised by written motion and ruled on before trial and on errors arising during
and subsequent to trial.”  After a
thorough review of the clerk’s record, we found no appealable order in the
record.[1]

            A timely
notice of appeal from a conviction or an appealable order is necessary to
invoke this Court’s jurisdiction.  Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).  This Court has
jurisdiction over criminal appeals only when expressly granted by law.  Everett
v. State, 91 S.W.3d 386 (Tex. App.—Waco 2002, no pet.).
            After our
receipt of the clerk’s record March 29, we notified counsel by letter March 30
of the possible jurisdictional defect and requested that counsel, within ten
days of the date of the letter, show this Court how it had jurisdiction.  Counsel filed a motion requesting that this
appeal be abated to the trial court “for entry of an order correcting the
record to show that hearings [in a companion case] were also hearings in the
other case.”    
 
 
 
 
 
 
            That motion
is overruled.  There being no appealable
order in the record, we dismiss this appeal for want of jurisdiction.
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          April
15, 2010
Date Decided:             April
16, 2010
 
Do Not Publish           
 
 
 
 
 
 
 




[1]We
note that the same competency hearing was involved both in this case and the
companion, but while the other case proceeded to judgment, there is nothing to
reflect that this prosecution did likewise.